Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
In view of the amendment made to the claims, the rejection of claims 1, 2, 6, 9-11 and 16-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr.  Cernyar on 05/05/2021.
The application has been amended as follows: 
Claim 22 is canceled.
Claim 1, line 13. A word ---that--- is inserted after the word “space” 

ALLOWABLE CLAIMS
Claims 1, 2, 6, 9-11, 16-21 and 23-29 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest
Prior Art of record Ellis et al. (US 2014/0213934) and Hinman, Jr. et al. (US 3,415,299) fail to teach, suggest or render obvious the pocket linked to the partition, so that the movement of the partition is operative to spread the pocket out.
	Ellis et al. (US 2014/0213934) discloses most of claimed limitations except for a coupling hole and a urine cup.
	Hinman, Jr. et al. (US 3,415,299) remedies a deficiency of the coupling hole and the urine cup.
	However, none of the cited references teach or suggest the pocket linked to the partition, so that the movement of the partition is operative to spread the pocket out.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781